Citation Nr: 0933256	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  06-02 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder to include asthma.

2.  Entitlement to service connection for allergic rhinitis.

3.  Entitlement to service connection for a left knee 
condition, to include osteoarthritis.

4.  Entitlement to service connection for a back condition, 
to include degenerative joint disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to June 
1954.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, in which the RO found that new and 
material evidence had not been submitted to reopen the 
previously denied claims for bronchial asthma, allergic 
rhinitis, and left knee and back conditions.

The veteran testified before the undersigned Veterans Law 
Judge in August 2007.  A transcript of the hearing is 
associated with the claims file.

A motion to advance this case on docket was granted by the 
Board in August 2007.  

In an August 2007 decision and remand, the Board reopened the 
previously denied claims for service connection for bronchial 
asthma, allergic rhinitis, a left knee condition, and a back 
condition and remanded the issues of service connection for a 
chronic respiratory disorder to include bronchial asthma, 
allergic rhinitis, a left knee condition to include gout and 
arthritis, and a back condition to include gout and arthritis 
for further development.

The issues have been recharacterized to comport with the 
evidence of record.

The issues of service connection for a respiratory disorder 
to include asthma and for allergic rhinitis are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The evidence demonstrates that left knee osteoarthritis 
of the left knee is the etiological result of the Veteran's 
active service.  

2.  The evidence demonstrates that degenerative joint disease 
of the lumbar spine is the etiological result of the 
Veteran's active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for osteoarthritis of 
the left knee have been met. 38 U.S.C.A. §§ 1110, 1111, 
5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303 (2008).

2.  The criteria for service connection for degenerative 
joint disease of the lumbar spine have been met. 38 U.S.C.A. 
§§ 1110, 1111, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

II.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110.  Service connection connotes many 
factors, but basically, it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease in service.  See Pond v. West, 12 Vet. App. 341 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
Veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also,  38 C.F.R. § 3.102.  When a Veteran seeks benefits 
and the evidence is in relative equipoise, the Veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

Reports of medical history and examination at entrance into 
and discharge from the Veteran's active service show no 
complaints, diagnoses, defects, abnormalities or other 
findings concerning his left knee and lower back .  However, 
service treatment records show complaints of and treatment 
for left knee and lower back conditions.  

VA and private treatment records show complaints of and 
treatment for arthritis and gout with onset of arthritis and 
of knee pain noted as being in 1954 and in the 1950s, 
respectively.  In addition, the Veteran testified before the 
undersigned Veterans' Law Judge in August 2007 that he 
experienced the onset of left knee and back pain during his 
active service and that he had manifested such symptoms from 
that time to the present.  He testified under oath that he 
had received treatment for these conditions within a year 
following his discharge, and that he had continued to receive 
treatment from that time to the present.

In August 2007, this case was remanded for further 
development, to include obtaining treatment records and to 
accord the Veteran additional VA examination.  In August 
2007, the Veteran was asked to identify records of treatment 
he received for his back and left knee from his discharge 
from active service to the present, including from the 
railroad at which he was employed.  The Veteran responded 
that all available records from the railroad company had been 
submitted and that the company had been sold and shut down.  
He provided information concerning recent treatment at the VA 
Medical Center (VAMC), but did not provide the requested 
information concerning treatment from either VA or private 
health care providers immediately following his discharge.

Notwithstanding, the Board finds it may decide the claim on 
the basis of the evidence already of record and, therefore, 
additional remand for these issues is not necessary.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Review of the Veteran's previous claims shows that VA 
treatment records beginning approximately in 1988 were 
identified in a previous claim.  These records are present in 
the claims folder and document treatment for fibromyalgia, 
fibrositis, polyarthralgia, and osteoarthritis with notations 
that the condition had existed prior to 1987.  VA treatment 
records from that time to the present document ongoing 
treatment for fibromyalgia, gout, polyarthralgia, and 
osteoarthritis to the present.  This establishes continuity 
of symptomatology from at least 1987 through the present.

Second, VA examination conducted in June 2009 reflects 
diagnoses of osteoarthritis of the left knee and degenerative 
joint disease of the lumbar spine.  The examiner opined that 
it is at least as likely as not that the left knee and lower 
back disabilities were the result of the Veteran's active 
service.  His rationale was that the Veteran reported onset 
of left knee and lower back pain during his active service 
and no evidence in the record contradicted this.  However, 
the examiner stated that the claims file had not been 
available for review.

In an addendum dated in the same month, the examiner 
confirmed his opinion following review of the claims file, to 
include the Veteran's service treatment records.  Stating 
that he had reviewed the claims file extensively, the 
examiner reiterate that it was his belief that the Veteran's 
left knee and back symptoms began during the Veteran's active 
service and that he had had no pain free periods between the 
initial onset of these conditions and the present. 

It is noted that gout was not diagnosed.

The Board finds nothing in the record to contradict these 
findings, and no reason to find that the VA examination or 
the opinion provides an inadequate basis upon which to 
adjudicate this claim.  See Grover v. West, 12 Vet. App. 109, 
112 (1999); Miller v. West, 11 Vet. App. 345, 348 (1998).  

Service connection for osteoarthritis of the left knee and 
degenerative joint disease of the lumbar spine is warranted.


ORDER

Service connection for osteoarthritis of the left knee is 
granted.

Service connection for degenerative joint disease of the 
lumbar spine is granted.
REMAND

The August 2007 remand requested VA examination for the 
claimed respiratory condition to include asthma and allergic 
rhinitis.  A June 2009 VA examination was accorded the 
Veteran and he was diagnosed with asthma, which the examiner 
noted was idiopathic, or of unknown cause (see  Dorland's 
Illustrated Medical Dictionary, 815 (27th ed. 1988).  
However, under the section for an opinion, the examiner noted 
that no opinion was required and provided no rationale for 
the finding that the cause of the diagnosed asthma was 
unknown.  This examination cannot therefore be adequate for 
adjudicating these claims.  See Bar v. Nicholson, 21 Vet. 
App. 303 (2007).  The case must again be remanded.  Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998).

Accordingly, the case must again be REMANDED for the 
following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  Expedited handling is 
directed.

1.  Return the June 2009 VA examination 
for respiratory disorders to the examiner 
who conducted the examination.  The 
examiner is to augment his findings to 
include the following opinion:  is it at 
least as likely as not that any diagnosed 
respiratory and allergy pathology is 
etiologically related to active service 
or had its onset during active service or 
within the one-year presumptive period 
following his discharge from active 
service?

The examiner must provide a complete 
rationale for any and all opinions 
expressed.

If the examiner cannot be found, or if 
another examination is determined 
necessary, schedule the Veteran for VA 
examination with the appropriate medical 
professional to determine the nature, 
extent, and etiology of his currently 
manifested respiratory and allergy 
disorders.  All indicated tests and 
studies should be performed.  The claims 
folder, including any newly obtained 
evidence, the Veteran's testimony before 
the undersigned Veterans Law Judge, and a 
copy of this remand must be sent to the 
examiner for review in conjunction with 
the examination.  The examiner should 
summarize the medical history, including 
the onset and course of any respiratory 
disorder and allergy disorder; describe 
any current symptomatology; and provide 
diagnoses for any and all respiratory and 
allergy pathology identified.

For any and all respiratory and allergy 
disorders diagnosed, the examiner is 
requested to offer an opinion as to 
whether it is at least as likely as not 
that any diagnosed respiratory and 
allergy pathology is etiologically 
related to active service or had its 
onset during active service or within the 
one-year presumptive period following his 
discharge from active service.  

A complete rationale is required for any 
and all opinions expressed.

2.  After completion of the above and any 
additional development deemed necessary, 
readjudicate the veteran's claims for 
service connection for a respiratory 
disorder to include asthma and an allergy 
disorder in accordance with the 
applicable laws and regulations.  If any 
of the benefits sought on appeal are not 
granted, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The veteran need take no 
action until he is so informed. The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The veteran is advised that failure to appear for 
scheduled VA examination without good cause could result in 
the denial of the claims. 38 C.F.R. § 3.655 (2005). See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The 
Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


